In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00082-CV

TEODORO PEREZ, Appellant                   §    On Appeal from the 96th District Court

                                           §    of Tarrant County (096-288801-16)
V.
                                           §    September 17, 2020

DINA RENEE JOHNSON, Appellee               §    Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed in part and reversed and remanded in part. We reverse the trial

court’s judgment on Appellant Teodoro Perez’s negligence claim regarding damages

for physical pain and suffering only, and we remand this case to the trial court on that

claim for further proceedings consistent with our opinion. We affirm the remainder of

the trial court’s judgment.
It is further ordered that each party must bear their own appellate costs.

                                SECOND DISTRICT COURT OF APPEALS


                                By __/s/ Elizabeth Kerr_________________
                                   Justice Elizabeth Kerr